Lacombe, J.,
(after stating the facts as above.) Careful examination of the exhaustive briefs submitted by the plaintiffs upon this motion for a new trial has not changed the opinion expressed on the trial. The plaintiffs are quite correct in their inference that the decision then rendered was founded upon the assumption that the language used by congress indicates that the importations in suit are incomplete manufactures, and that, despite the labor bestowed upon them, they are still but varieties of the growth or product whose generic name is “raw silk,” or whose generic name is “silk in the gum.” He misapprehends the decision, however, when he paraphrases the assumption as being “that all silk in the gum has one "dutiable or statutory character.” The decision was not influenced by any assumption as to rates of duty, but because the manner in which congress expressed itself seemed to indicate quite clearly what it understood to be the result and effect of the labor bestowed upon these articles, and which advanced them to “tram,” “organzine,” etc. Sufficient indications of such understanding are found in the acts in force when these importations were made. Act of March 2,1861, § 16. “On silk in the gum,'not more advanced in manufacture than singles, tram, and thrown, or organzine,” 15 per cent. duty. Clearly this indicates that silk in the gum does not lose its generic character by being advanced to singles, tram, and thrown, or organzine. Id. § 23.’ “Silk raw, dr as reeled from the cocoon, not being doubled, twisted, or advanced in manufacture in any way, and silk cocoons and silk waste,” are put on the free list. Here are four enumerated varieties: (1) Raw silk, pure and simple; (2) raw silk, as reeled from the cocoon; (3) silk cocoons; and (4) silk waste. The qualification “not being doubled, twisted,” etc., which is coupled with the first two, indicates that congress supposed that unless these words were added the importers of silk thus advanced might successfully claim that the article they brought in was still “silk raw, or as reeled from the cocoon.” The act of August 5, 1861, advancing the *203duty on silk in the gum to 25 per cent., is in the same language as section 16 above quoted from. The act of March 3, 1863, § 2, amends a prior act so as to allow “cotton and raw silk, as reeled from the cocoon,” to be in certain cases free of discriminating duty. This refers only to the same article described in section 23 above quoted. It might, no doubt, be urged that, being used here without the qualifying words of the earlier act, the meaning of this phrase is broad enough to cover cases where the article is advanced to “singles,” “tram,” “thrown,” etc. In view, however, of the fact that the words “silk in the gum” do not appear in the later act, and of the evidence in the case which seems to indicate that there is no difference between “silk raw advanced to tram,” etc., and “silk in the gum advanced to tram,” etc., the point is too narrow to justify plaintiff’s recovery.